Title: To James Madison from Sylvanus Bourne, 16 July 1802
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Amstm. July 16 1802
					
					I send you herewith the L. Gazettes to the present date.  Those you desired for the last years are 

all packed & only want a Conveyance to Baltimore—my house here will continue to forward those which 

succeed.  Seeing that (agreeably to the tenor of my last to you) I expect to embark for UStates in all this 

month, as the most probable means of restoring the physical & intellectual health of Mrs B. I have made 

					due arrangements for filling my place here during my absence which I hope will be but a few 

months.  I confide that under the peculiar circumstances of the case Govt. will be disposed to shew me 

every indulgence & am Yrs Respectfully
					
						S Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
